Dismiss and Opinion filed August 3, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00748-CV

                  IN RE VENKY VENKATRAMAN, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-03588

                          MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Nowell

      In his August 2, 2022 petition, relator seeks a writ of mandamus directing

Judge Ray Wheless, Presiding Judge of the First Administrative Judicial Region of

Texas, to vacate his orders denying relator’s motion to recuse and motion to

reconsider and to set the motions for a hearing.

      This Court lacks writ jurisdiction over Judge Ray Wheless in his capacity as

Presiding Judge of the First Administrative Judicial Region of Texas, nor is our

jurisdiction in jeopardy such that we could exercise writ jurisdiction. See TEX.

GOV’T CODE § 22.221(a), (b); see also In re Stone, No. 05-17-01315-CV, 2017
WL 5559232, at *1 (Tex. App.—Dallas Nov. 16, 2017, orig. proceeding) (mem.

op.) (citing In re Hettler, 110 S.W.3d 152, 154, 155 (Tex. App.—Amarillo 2003,

orig. proceeding) (no writ jurisdiction over presiding judge of an administrative

judicial region)). Accordingly, we dismiss this proceeding for want of jurisdiction.


220748f.p05                                 /s/ Erin A. Nowell
                                            ERIN A. NOWELL
                                            JUSTICE